Exhibit 10.3

$375,000,000

ENOVA INTERNATIONAL, INC.


8.500% Senior Notes due 2025


PURCHASE AGREEMENT

September 14, 2018

Credit Suisse Securities (USA) LLC
JEFFERIES LLC
As Representatives of the
Initial Purchasers listed in Schedule I hereto

c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, New York 10010

c/o Jefferies LLC
520 Madison Avenue
New York, NY 10022

Ladies and Gentlemen:

Enova International, Inc., a Delaware corporation (the “Company”), and each of
the Guarantors (as hereinafter defined) hereby agree with you as follows:

1.Issuance of Notes.  Subject to the terms and conditions herein contained, the
Company proposes to issue and sell to Credit Suisse Securities (USA) LLC
(“Credit Suisse”), Jefferies LLC (“Jefferies”) and the other initial purchasers
listed in Schedule I hereto (collectively, the “Initial Purchasers”), for whom
Credit Suisse and Jefferies are acting as representatives (in such capacity, the
“Representatives”), $375,000,000 in aggregate principal amount of 8.500% Senior
Notes due 2025 (each a “Note” and, collectively, the “Notes”).  The Notes will
be issued pursuant to an indenture (the “Indenture”), to be dated as of
September 19, 2018, by and among the Company, the Guarantors party thereto and
Computershare Trust Company, N.A., as trustee (the “Trustee”). Capitalized terms
used, but not defined herein, shall have the meanings set forth in the
“Description of Notes” section of the Final Offering Memorandum (as hereinafter
defined).

The Securities (as hereinafter defined) will be offered and sold to the Initial
Purchasers pursuant to an exemption from the registration requirements of the
Securities Act of 1933, as amended, and the rules and regulations of the
Securities and Exchange Commission (the “SEC”) thereunder (collectively, the
“Securities Act”). Upon original issuance thereof, and until such time as the
same is no longer required under the applicable requirements of the Securities
Act,

--------------------------------------------------------------------------------

the Securities shall bear the legends set forth in the final offering
memorandum, dated the date hereof (the “Final Offering Memorandum”).  The
Company has prepared a preliminary offering memorandum, dated September 10, 2018
(the “Preliminary Offering Memorandum”), (ii) a pricing term sheet, dated the
date hereof, attached hereto as Schedule II, which includes pricing terms and
other information with respect to the Securities (the “Pricing Supplement”), and
(iii) the Final Offering Memorandum, in each case, relating to the offer and
sale of the Securities (the “Offering”).  All references in this Agreement to
the Preliminary Offering Memorandum, the Time of Sale Document (as defined
herein) or the Final Offering Memorandum include, unless expressly stated
otherwise, (i) all amendments or supplements thereto, (ii) all documents,
financial statements and schedules and other information contained, incorporated
by reference or deemed incorporated by reference therein (and references in this
Agreement to such information being “contained,” “included” or “stated” (and
other references of like import) in the Preliminary Offering Memorandum, the
Time of Sale Document or the Final Offering Memorandum shall be deemed to mean
all such information contained, incorporated by reference or deemed incorporated
by reference therein) and (iii) any offering memorandum “wrapper” to be used in
connection with offers to sell, solicitations of offers to buy or sales of the
Securities in non-U.S. jurisdictions.  The Preliminary Offering Memorandum and
the Pricing Supplement are collectively referred to herein as the “Time of Sale
Document.”

2.Terms of Offering.  The Initial Purchasers have advised the Company, and the
Company understands, that the Initial Purchasers will make offers to sell (the
“Exempt Resales”) some or all of the Securities purchased by the Initial
Purchasers hereunder on the terms set forth in the Time of Sale Document to
persons (the “Subsequent Purchasers”) (the first time when sales of the
Securities are made is referred to as the “Time of Sale”) whom the Initial
Purchasers reasonably believe (i) are “qualified institutional buyers” (“QIBs”)
(as defined in Rule 144A under the Securities Act), or (ii) are not “U.S.
persons” (as defined in Regulation S under the Securities Act) and in compliance
with the laws applicable to such persons in jurisdictions outside of the United
States.

Pursuant to the Indenture, each Domestic Subsidiary of the Company shall fully
and unconditionally guarantee, on a senior unsecured basis, to each holder of
the Notes and the Trustee, the payment and performance of the Company’s
obligations under the Indenture and the Notes (each such subsidiary being
referred to herein as a “Guarantor” and each such guarantee being referred to
herein as a “Guarantee” and, together with the Notes, the “Securities”).

This Agreement, the Indenture, the Notes and the Guarantees are collectively
referred to herein as the “Documents,” and the transactions contemplated hereby
and thereby are collectively referred to herein as the “Transactions.”

3.Purchase, Sale and Delivery.  On the basis of the representations, warranties,
agreements and covenants herein contained and subject to the terms and
conditions herein set forth, the Company and each of the Guarantors agree to
issue and sell to the Initial Purchasers, and the Initial Purchasers, severally
and not jointly, agree to purchase from the Company and each of the Guarantors,
the respective aggregate principal amount of Securities set forth opposite such
Initial Purchaser’s name in Schedule I hereto at a purchase price of 98.681% of
the aggregate principal amount thereof.  Delivery to the Initial Purchasers of
and payment for the Securities shall be made at a closing to be held at 10:00
a.m., New York time, on September 19,

2

--------------------------------------------------------------------------------

2018 (the “Closing Date”) at the New York offices of Davis Polk & Wardwell LLP
(or such other place as shall be reasonably acceptable to the Representatives).

The Company shall deliver to the Initial Purchasers one or more certificates
representing the Securities in definitive form, registered in such names and
denominations as the Initial Purchasers may request, against payment by the
Initial Purchasers of the purchase price therefor by immediately available
federal funds bank wire transfer to such bank account or accounts as the Company
shall designate to the Initial Purchasers at least two business days prior to
the Closing Date.  The certificates representing the Securities in definitive
form shall be made available to the Initial Purchasers for inspection at the New
York offices of Davis Polk & Wardwell LLP (or such other place as shall be
reasonably acceptable to the Representatives) not later than 10:00 a.m. New York
time one business day immediately preceding the Closing Date.  Securities to be
represented by one or more definitive global securities in book-entry form will
be deposited on the Closing Date, by or on behalf of the Company, with The
Depository Trust Company (“DTC”) or its designated custodian, and registered in
the name of Cede & Co.

4.Representations and Warranties of the Company and the Guarantors.  The Company
and the Guarantors jointly and severally represent and warrant to, and agree
with, each Initial Purchaser that:

(a)

Limitation on Offering Materials.  The Company has not prepared, made, used,
authorized, approved or distributed and will not, and will not cause or allow
its agents or representatives to, prepare, make, use, authorize, approve or
distribute any written communication that constitutes an offer to sell or a
solicitation of an offer to buy the Securities, or otherwise is prepared to
market the Securities, other than (i) the Time of Sale Document, (ii) the Final
Offering Memorandum and (iii) any marketing materials (including any roadshow or
investor presentation materials) or other written communications, in each case
used in accordance with Section 5(c) hereof (each such communication by the
Company or its agents or representatives described in this clause (iii), a
“Company Additional Written Communication”).

(b)

No Material Misstatement or Omission. (i) Neither the Time of Sale Document, nor
any amendment or supplement thereto, as of the Time of Sale and as of the
Closing Date, contained or will contain any untrue statement of a material fact
or omitted, omits or will omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and (ii) the Final Offering Memorandum, as of the date
hereof and as of the Closing Date, does not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, except that the representations and warranties set forth
in this Section 4(b) do not apply to statements or omissions made in reliance
upon and in conformity with information relating to the Initial Purchasers and
furnished to the Company in writing by the Representatives expressly for use in
the Preliminary Offering Memorandum or the Final Offering Memorandum or any
amendment or supplement thereto, it being understood and agreed that the only
such information furnished by any Initial Purchaser to the Company consists of
the information described in Section 13 hereof.  No injunction or order has been
issued that either (i) asserts that any of the Transactions is subject to the

3

--------------------------------------------------------------------------------

registration requirements of the Act or (ii) would prevent or suspend the
issuance or sale of any of the Securities or the use of the Time of Sale
Document, the Final Offering Memorandum or any amendment or supplement thereto,
in any jurisdiction. No statement of material fact included in the Final
Offering Memorandum has been omitted from the Time of Sale Document and no
statement of material fact included in the Time of Sale Document that is
required to be included in the Final Offering Memorandum has been omitted
therefrom.  The Company has not distributed, and will not distribute, prior to
the later of the Closing Date and the completion of the Initial Purchasers’
distribution of the Securities, any offering material in connection with the
offering and sale of the Securities other than the Time of Sale Document and the
Final Offering Memorandum.

(c)

Documents Incorporated by Reference.  The documents incorporated or deemed to be
incorporated by reference in the Time of Sale Document or the Final Offering
Memorandum, at the time they were or hereafter are filed with the SEC, complied
and will comply, in all material respects with the requirements of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the SEC thereunder (collectively, the “Exchange Act”) and did not or will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.  There
are no contracts or other documents required to be described in such
incorporated documents or to be filed as exhibits to such incorporated documents
which have not been described or filed as required.

(d)

Reporting Compliance.  The Company is subject to, and is in full compliance
with, the reporting requirements of Section 13 and Section 15(d), as applicable,
of the Exchange Act.

(e)

Preparation of the Financial Statements.  The audited consolidated financial
statements and related notes of the Company and its consolidated subsidiaries
included or incorporated by reference in the Time of Sale Document and the Final
Offering Memorandum (the “Financial Statements”) present fairly the financial
position, results of operations and cash flows of the Company and its
consolidated subsidiaries, as of the respective dates and for the respective
periods to which they apply and have been prepared in accordance with GAAP. The
historical financial data set forth under “Summary Historical Condensed
Consolidated Financial Data” and “Selected Historical Financial and Other Data”
included in the Time of Sale Document and the Final Offering Memorandum has been
prepared on a basis consistent with that of the Financial Statements and
presents fairly the financial position and results of operations of the Company
and its consolidated subsidiaries as of the respective dates and for the
respective periods indicated. All other financial, statistical, and market and
industry-related data included in the Time of Sale Document and the Final
Offering Memorandum are fairly and accurately presented and are based on or
derived from sources that the Company believes to be reliable and accurate.  

(f)

Disclosure Controls and Procedures. The Company and the Subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Company in reports that it files or submits
under the Exchange Act is recorded,

4

--------------------------------------------------------------------------------

processed, summarized and reported within the time periods specified in the
SEC’s rules and forms, including controls and procedures designed to ensure that
such information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure.  The
Company and the Subsidiaries have carried out evaluations of the effectiveness
of their disclosure controls and procedures as required by Rule 13a-15 of the
Exchange Act.  The statements relating to disclosure controls and procedures
made by the principal executive officers (or their equivalents) and principal
financial officers (or their equivalents) of the Company in the certifications
required by the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith are complete and correct.  The interactive
data in eXtensible Business Reporting Language included or incorporated by
reference in the Time of Sale Document and the Final Offering Memorandum fairly
presents the information called for in all material respects and is prepared in
accordance with the SEC’s rules and guidelines applicable thereto.

(g)

Independent Accountants.  PricewaterhouseCoopers LLP, who has audited certain of
the Financial Statements included or incorporated by reference in the Time of
Sale Document and the Final Offering Memorandum, is an independent registered
public accounting firm with respect to the Company and its Subsidiaries within
the applicable rules and regulations adopted by the SEC and the Public Company
Accounting Oversight Board (United States) and as required by the Securities
Act.

(h)

No Material Adverse Change.  Subsequent to the respective dates as of which
information is given in the Time of Sale Document and the Final Offering
Memorandum, except as disclosed in the Time of Sale Document and the Final
Offering Memorandum, (i) neither the Company nor any of the Subsidiaries has
incurred any liabilities, direct or contingent, that are material, individually
or in the aggregate, to the Company and the Subsidiaries, taken as a whole, or
has entered into any material transactions not in the ordinary course of
business, (ii) there has not been any material decrease in the number of
authorized or outstanding shares of capital stock or any material increase in
any short-term or long-term indebtedness of the Company or the Subsidiaries, or
any payment of or declaration to pay any dividends or any other distribution
with respect to the Company, and (iii) there has not been any material adverse
change in the properties, business, prospects, operations, earnings, assets,
liabilities or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole (each of clauses (i), (ii) and (iii), a “Material
Adverse Change”).  Except as disclosed in the Time of Sale Document and the
Final Offering Memorandum, to the knowledge of the Company after reasonable
inquiry, there is no event that is reasonably likely to occur, which if it were
to occur, would, individually or in the aggregate, have a Material Adverse
Effect (as defined below).

(i)

Rating Agencies.  No “nationally recognized statistical rating organization” (as
that term is used in Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act) (i) has
imposed (or has informed the Company that it is considering imposing) any
condition (financial or otherwise) on the Company retaining any rating assigned
to the Company or any of the Subsidiaries or to any securities of  the Company
or any of the Subsidiaries or (ii) has indicated to the Company that it is
considering (A) the downgrading, suspension, or withdrawal of, or any review (or
of any potential or intended review) for a possible change in, any rating so
assigned

5

--------------------------------------------------------------------------------

(including, without limitation, the placing of any of the foregoing ratings on
credit watch with negative or developing implications or under review with an
uncertain direction) or (B) any negative change in the outlook for any rating of
the Company or any of the Subsidiaries or any securities of the Company or any
of the Subsidiaries.

(j)

Subsidiaries. Each corporation, partnership or other entity in which the
Company, directly or indirectly through any of its subsidiaries, owns more than
fifty percent (50%) of any class of equity securities or interests and is a
“significant subsidiary” (as defined in Regulation S-X of the Act) of the
Company is listed on Schedule III attached hereto (the “Subsidiaries”).

(k)

Incorporation and Good Standing of the Company and its Subsidiaries.  The
Company and each of the Subsidiaries (i) has been duly organized or formed, as
the case may be, is validly existing and is in good standing under the laws of
its jurisdiction of organization, (ii) has all requisite power and authority to
carry on its business and to own, lease and operate its properties and assets as
described in the Time of Sale Document and in the Final Offering Memorandum and
(iii) is duly qualified or licensed to do business and is in good standing as a
foreign corporation, partnership or other entity as the case may be, authorized
to do business in each jurisdiction in which the nature of such businesses or
the ownership or leasing of such properties requires such qualification, except
where the failure to be so qualified would not, individually or in the
aggregate, have a material adverse effect on (A) the properties, business,
prospects, operations, earnings, assets, liabilities or condition (financial or
otherwise) of the Company and the Subsidiaries, taken as a whole, (B) the
ability of the Company or any Guarantor to perform its obligations in all
material respects under any Document, (C) the validity or enforceability of any
of the Documents, or (D) the consummation of any of the Transactions (each, a
“Material Adverse Effect”).  

(l)

Capitalization and Other Capital Stock Matters.  All of the issued and
outstanding shares of capital stock of the Company and each of the Subsidiaries
have been duly authorized and validly issued, are fully paid and nonassessable
and were not issued in violation of, and are not subject to, any preemptive or
similar rights.  The table under the caption “Capitalization” in the Time of
Sale Document and the Final Offering Memorandum (including the footnotes
thereto) sets forth, as of its date, the capitalization of the Company.  All of
the outstanding shares of capital stock or other equity interests of each of the
Subsidiaries are owned, directly or indirectly, by the Company, free and clear
of all liens, security interests, mortgages, pledges, charges, equities, claims
or restrictions on transferability or encumbrances of any kind (collectively,
“Liens), other than Permitted Liens and those imposed by the Securities Act and
the securities or “Blue Sky” laws of certain U.S. states or (in the case of
subsidiaries organized under the laws of non-U.S. jurisdictions) non-U.S.
jurisdictions. There are no outstanding (A) options, warrants or other rights to
purchase from the Company or any of the Subsidiaries, (B) agreements, contracts,
arrangements or other obligations of the Company or any of the Subsidiaries to
issue or (C) other rights to convert any obligation into or exchange any
securities for, in the case of each of clauses (A) through (C), shares of
capital stock of or other ownership or equity interests in the Company or any of
the Subsidiaries.

6

--------------------------------------------------------------------------------

(m)

Legal Power and Authority.  Each of the Company and the Guarantors has all
requisite corporate power and authority to execute, deliver and perform their
respective obligations under the Documents to which they are a party and to
consummate the Transactions.  

(n)

This Agreement and the Indenture.  This Agreement has been duly and validly
authorized, executed and delivered by the Company and each of the
Guarantors.  The Indenture has been duly and validly authorized by the Company
and each of the Guarantors and, at the Closing Date, will have been duly
executed and delivered by the Company and each of the Guarantors and will
constitute a legal, valid and binding obligation of each of the Company and
Guarantors, enforceable against each of the Company and the Guarantors in
accordance with its terms, except that the enforcement thereof may be subject to
(i) bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance, fraudulent transfer or other similar laws now or hereafter in effect
relating to creditors’ rights generally, (ii) general principles of equity
(whether applied by a court of law or equity) and the discretion of the court
before which any proceeding therefor may be brought.  When executed and
delivered, this Agreement and the Indenture will conform in all material
respects to the descriptions thereof in the Time of Sale Document and the Final
Offering Memorandum.

(o)

Notes.  The Notes have each been duly and validly authorized by the Company and,
when issued and delivered to and paid for by the Initial Purchasers in
accordance with the terms of this Agreement and the Indenture, will have been
duly executed, authenticated, issued and delivered and will constitute legal,
valid and binding obligations of the Company, entitled to the benefit of the
Indenture, and enforceable against the Company in accordance with its terms,
except that the enforcement thereof may be subject to (i) bankruptcy,
insolvency, reorganization, receivership, moratorium, fraudulent conveyance,
fraudulent transfer or other similar laws now or hereafter in effect relating to
creditors’ rights generally and (ii) general principles of equity (whether
applied by a court of law or equity) and the discretion of the court before
which any proceeding therefor may be brought.  When executed and delivered, the
Notes will conform in all material respects to the descriptions thereof in the
Time of Sale Document and the Final Offering Memorandum and will be in the form
contemplated by the Indenture.  

(p)

Guarantees.  The Guarantees have been duly and validly authorized by the
Guarantors and, when issued and executed by the Guarantors, will have been duly
executed, authenticated, issued and delivered and will constitute legal, valid
and binding obligations of the Guarantors, entitled to the benefit of the
Indenture, and enforceable against the Guarantors in accordance with its terms,
except that the enforcement thereof may be subject to (i) bankruptcy,
insolvency, reorganization, receivership, moratorium, fraudulent conveyance,
fraudulent transfer or other similar laws now or hereafter in effect relating to
creditors’ rights generally and (ii) general principles of equity (whether
applied by a court of law or equity) and the discretion of the court before
which any proceeding therefor may be brought.  When executed and delivered, the
Guarantees will conform in all material respects to the descriptions thereof in
the Time of Sale Document and the Final Offering Memorandum.  

7

--------------------------------------------------------------------------------

(q)

Compliance with Existing Instruments.  Neither the Company nor any of the
Subsidiaries is in violation of its certificate of incorporation, by-laws or
other applicable organizational documents (the “Charter Documents”).  Except as
disclosed in the Time of Sale Document and the Final Offering Memorandum,
neither the Company nor any of the Subsidiaries is (i) in violation of any U.S.
or non-U.S. federal, state or local statute, law (including, without limitation,
common law) or ordinance, or any judgment, decree, rule, regulation, order or
injunction (collectively, “Applicable Law”) of any U.S. or non-U.S. federal,
state, local or other governmental or regulatory authority, governmental or
regulatory agency or body, court, arbitrator or self-regulatory organization
(each, a “Governmental Authority”), applicable to any of them or any of their
respective properties; or (ii) in breach of or default under any bond,
debenture, note, loan or other evidence of indebtedness, indenture, mortgage,
deed of trust, lease or any other agreement or instrument that is material to
the Company and the Subsidiaries taken as a whole to which any of them is a
party or by which any of them or their respective property is bound
(collectively, the “Applicable Agreements”), except, in the case of clauses (i)
and (ii) for such violations, breaches or defaults that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
To the best of the Company’s knowledge, there exists no condition that, with the
passage of time or otherwise, would constitute (a) a violation of such Charter
Documents, (b) a violation of such Applicable Laws, (c) a breach of or default
under any Applicable Agreement or (d) result in the imposition of any penalty or
the acceleration of any indebtedness, except in the case of (b), (c) or (d),
where any such condition would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(r)

No Conflicts.  Neither the execution, delivery or performance of the Documents
nor the consummation of any of the Transactions as described in the Time of Sale
Document and the Final Offering Memorandum will conflict with, violate,
constitute a breach of or a default (with the passage of time or otherwise)
under, require the consent of any person (other than consents already obtained
and in full force and effect) under, result in the imposition of a Lien on any
assets of the Company or of any of its Subsidiaries, or result in an
acceleration of indebtedness under or pursuant to (i) the Charter Documents,
(ii) any Applicable Agreement, (iii) any Applicable Law or (iv) any order, writ,
judgment, injunction, decree, determination or award binding upon or affecting
the Company and the Guarantors.

(s)

No Consents.  No consent, approval, authorization or order of any Governmental
Authority is required (i) for the issuance and sale by the Company of the
Securities to the Initial Purchasers, or (ii) the consummation by the Company of
the other transactions contemplated hereby, except such as have been obtained
and such as may be required under state securities or “Blue Sky” laws in
connection with the purchase and resale of the Securities by the Initial
Purchasers.

(t)

No Material Applicable Laws or Proceedings.  Except as otherwise disclosed in
the Time of Sale Document and the Final Offering Memorandum, there is no action,
claim, suit, demand, hearing, notice of violation or deficiency, or proceeding,
domestic or foreign (collectively, “Proceedings”) pending or, to the knowledge
of the Company or any of the Subsidiaries, threatened, that either (i) seeks to
restrain, enjoin, prevent the consummation

8

--------------------------------------------------------------------------------

of, or otherwise challenge any of the Documents or the Transactions or (ii)
would, individually or in the aggregate, have a Material Adverse Effect. Except
for matters disclosed in the Time of Sale Document and the Final Offering
Memorandum, the Company is not subject to any judgment, order, decree, rule or
regulation of any Governmental Authority that would, individually or in the
aggregate have a Material Adverse Effect.

(u)

All Necessary Permits.  Each of the Company and the Subsidiaries possesses all
licenses, permits, certificates, consents, orders, approvals and other
authorizations from, and has made all declarations and filings with, all
Governmental Authorities, presently required or necessary to own or lease, as
the case may be, and to operate its properties and to carry on its businesses as
now or proposed to be conducted as set forth in the Time of Sale Document and
the Offering Memorandum (“Permits”), and each Permit is in full force and
effect, except in each case as would not, individually or in the aggregate, have
a Material Adverse Effect; each of the Company and each of its Subsidiaries has
fulfilled and performed all of its obligations with respect to such Permits,
except as disclosed in the Time of Sale Document and the Final Offering
Memorandum, no event has occurred which allows, or after notice or lapse of time
would allow, revocation or termination thereof or results in any other
impairment of the rights of the holder of any Permit except in each case as
described in the Time of Sale Document and the Final Offering Memorandum or as
would not, individually or in the aggregate, have a Material Adverse Effect; no
Permit contains a materially burdensome restriction not adequately disclosed in
the Time of Sale Document and the Final Offering Memorandum; and none of the
Company or any of its Subsidiaries has received any notice of any proceeding
that would cause the termination, suspension, cancellation, nonrenewal or
modification of any such Permit, or the imposition of any penalty or fine,
except in each case as described in the Time of Sale Document and the Final
Offering Memorandum or as would not, individually or in the aggregate, have a
Material Adverse Effect.

(v)

Title to Properties.  Each of the Company and the Subsidiaries has good and
indefeasible or marketable title to all real property described in the Time of
Sale Document and Final Offering Memorandum as being owned by it, if any, and
good title to all personal property described in the Time of Sale Document and
Final Offering Memorandum as being owned by it and good and indefeasible title
to all leasehold estates in real and personal property described in the Time of
Sale Document and Final Offering Memorandum as being leased by it and, as of the
Time of Sale, as of the date hereof and as of the Closing Date, was, is and will
be free and clear of all Liens, except as described in the Time of Sale Document
and the Final Offering Memorandum. All Applicable Agreements to which the
Company or any of its Subsidiaries is a party are valid and enforceable against
each of the Company or such Subsidiary, as applicable, and assuming such
Applicable Agreements are valid and enforceable against the other party or
parties thereto, are in full force and effect with only such exceptions as would
not, individually or in the aggregate, have a Material Adverse Effect.




9

--------------------------------------------------------------------------------

(w)

Tax Law Compliance.  All Tax returns or Tax extensions required to be filed by
the Company and each of the Subsidiaries have been filed, with only such
exceptions as would not, individually or in the aggregate, have a Material
Adverse Effect.  All such returns are true, complete, and correct in all
material respects.  All material Taxes that are due from the Company and its
Subsidiaries have been paid other than those (i) currently payable without
penalty or interest or (ii) being contested in good faith and by appropriate
proceedings and for which adequate reserves have been established in accordance
with generally accepted accounting principles of the United States, consistently
applied (“GAAP”). There are no actual or proposed Tax assessments against the
Company or any of the Subsidiaries that would, individually or in the aggregate,
have a Material Adverse Effect. The accruals and reserves on the books and
records of the Company and its Subsidiaries in respect of any material Tax
liability for any period not finally determined are adequate to meet any
assessments of Tax for any such period. For purposes of this Agreement, the term
“Tax” and “Taxes” shall mean all Federal, state, local and foreign taxes, and
other assessments of a similar nature (whether imposed directly or through
withholding), including any interest, additions to tax, or penalties applicable
thereto.

(x)

Intellectual Property Rights.  Each of the Company and the Subsidiaries owns or
has the right or license to use, all patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks and trade names (collectively,
“Intellectual Property”) necessary for the conduct of its businesses.  To the
Company’s knowledge, no claims or notices of any potential claim have been
asserted by any person challenging the use of any such Intellectual Property by
the Company or any of the Subsidiaries or questioning the validity or
effectiveness of the Intellectual Property or any license or agreement related
thereto (other than any claims that, if successful, would not, individually or
in the aggregate, have a Material Adverse Effect). To the Company’s knowledge,
the use of such Intellectual Property by the Company or any of the Subsidiaries
will not infringe on the Intellectual Property rights of any other person.

(y)

ERISA Matters.  Each of the Company, the Subsidiaries, and each ERISA Affiliate
(as hereinafter defined) has fulfilled its obligations, if any, under the
minimum funding standards of Section 302 of the United States Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) with respect to
each “pension plan” (as defined in Section 3(2) of ERISA), subject to Section
302 of ERISA which the Company, the Subsidiaries, or any ERISA Affiliate
sponsors or maintains, or with respect to which it has (or within the last three
years had) any obligation to make contributions, and each such plan is in
compliance in all material respects with the presently applicable provisions of
ERISA and the Internal Revenue Code of 1986, as amended (the “Code”).  Neither
the Company, the Subsidiaries, nor any ERISA Affiliate has incurred any unpaid
liability to the Pension Benefit Guaranty Corporation (other than for the
payment of premiums in the ordinary course) or to any such plan under Title IV
of ERISA.  “ERISA Affiliate” means a corporation, trade or business that is,
along with the Company or any Subsidiary, a member of a controlled group of
corporations or a controlled group of trades or businesses, as described in
Section 414 of the Code or Section 4001 of ERISA.




10

--------------------------------------------------------------------------------

(z)

Labor Matters.  Neither the Company nor any of the Subsidiaries is involved in
any labor strike, work stoppage, slowdown, or other material labor dispute, or,
to the knowledge of the Company, is any such action or dispute threatened
against the Company or the Subsidiaries.

(aa)

Compliance with Environmental Laws.  Each of the Company and the Subsidiaries is
(i) in compliance with any and all applicable foreign, federal, state and local
laws and regulations relating to the protection of the environment or hazardous
or toxic substances of wastes, pollutants or contaminants (“Environmental
Laws”), (ii) has received and is in compliance with all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
its business and (iii) has not received notice of any actual or potential
liability for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, in each
case except where such non-compliance with Environmental Laws, failure to
receive and comply with required permits, licenses or other approvals, or
liability would not, individually or in the aggregate, have a Material Adverse
Effect, whether or not arising from transactions in the ordinary course of
business.  Neither the Company nor any of the Subsidiaries has been notified
that it has been named as a “potentially responsible party” under the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended.

(bb)

Insurance.  Each of the Company and the Subsidiaries is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which it is
engaged.  All policies of insurance insuring the Company or any of the
Subsidiaries or their respective businesses, assets, employees, officers and
directors are in full force and effect.  The Company and the Subsidiaries are in
compliance with the terms of such policies and instruments in all material
respects, and there are no claims by the Company or any of the Subsidiaries
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause except as would not,
individually or in the aggregate, have a Material Adverse Effect.  Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for, and neither the Company nor any such Subsidiary has any reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not,
individually or in the aggregate, have a Material Adverse Effect.

(cc)

Accounting System.  The Company maintains a system of internal accounting
controls sufficient to provide reasonable assurance that (i) material
transactions are executed in accordance with management’s general or specific
authorization, (ii) material transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP, and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any material
differences.




11

--------------------------------------------------------------------------------

(dd)

Use of Proceeds; Solvency; Going Concern.  All indebtedness represented by the
Securities is being incurred for proper purposes and in good faith. On the
Closing Date, after giving pro forma effect to the Offering and the use of
proceeds therefrom described under the caption “Use of Proceeds” in the Time of
Sale Document and Final Offering Memorandum, the Company and each Guarantor (i)
will be Solvent (as hereinafter defined), (ii) will have sufficient capital for
carrying on its business and (iii) will be able to pay its debts as they
mature.  As used in this paragraph, the term “Solvent” means, with respect to a
particular date, that on such date (i) the present fair market value (or present
fair saleable value) of the assets of  the Company and each Guarantor is not
less than the total amount required to pay the liabilities of the Company and
each Guarantor on its total existing debts and liabilities (including contingent
liabilities) as they become absolute and matured; (ii) the Company and each
Guarantor is able to pay its debts and other liabilities, contingent obligations
and commitments as they mature and become due in the normal course of business;
(iii) assuming consummation of the issuance of the Securities as contemplated by
this Agreement and the Time of Sale Document and Final Offering Memorandum,
neither the Company nor any Guarantor is incurring debts or liabilities beyond
its ability to pay as such debts and liabilities mature; (iv) neither the
Company nor any Guarantor is engaged in any business or transaction, and does
not propose to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which the Company or any Guarantor is
engaged; and (v) neither the Company nor any Guarantor is otherwise insolvent
under the standards set forth in Applicable Laws.  For purposes of such
representations, such representations are made in reliance upon the provisions
of the Guarantees that limit the liability of each Guarantor on its Guarantee to
the maximum amount that such Guarantor can incur without risk that its Guarantee
will be subject to avoidance under applicable law, and assume that such
provisions will be given effect.

(ee)

No Price Stabilization or Manipulation.  Neither the Company nor any of its
affiliates (as defined in Rule 405 of the Securities Act) has and, to the
Company’s knowledge, after due inquiry, no one acting on its behalf has, (i)
taken, directly or indirectly, any action designed to cause or to result in, or
that has constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company,
whether to facilitate the sale or resale of any of the Securities or otherwise,
(ii) sold, bid for, purchased, or, except as contemplated by this Agreement,
paid anyone any compensation for soliciting purchases of, any of the Securities,
or (iii) except as disclosed in the Time of Sale Document and the Final Offering
Memorandum, paid or agreed to pay to any person any compensation for soliciting
another to purchase any other securities of the Company.

(ff)

No Registration Required Under the Securities Act or Qualification Under the
TIA.  Without limiting any provision herein, no registration under the
Securities Act and no qualification of the Indenture under the Trust Indenture
Act of 1939, as amended (the “TIA”), and the rules and regulations of the SEC
thereunder, is required for the offer or sale of the Securities to the Initial
Purchasers as contemplated hereby or for the Exempt Resales, assuming (i) that
the purchasers in the Exempt Resales are QIBs or are not “U.S. persons” (as
defined under Regulation S of the Securities Act) and (ii) the accuracy of the
Initial Purchasers’ representations contained herein regarding the absence of
general

12

--------------------------------------------------------------------------------

solicitation in connection with the sale of the Securities to the Initial
Purchasers and in the Exempt Resales.

(gg)

No Integration.  The Securities will be, upon issuance, eligible for resale
pursuant to Rule 144A under the Securities Act and no other securities of the
Company are of the same class (within the meaning of Rule 144A under the
Securities Act) as the Securities and listed on a national securities exchange
registered under Section 6 of the Exchange Act, or quoted in a U.S. automated
inter-dealer quotation system.  No securities of the Company of the same class
as the Securities have been offered, issued or sold by the Company or any of its
affiliates within the six-month period immediately prior to the date hereof; and
the Company does not have any intention of making an offer or sale of such
securities of the Company of the same class as the Securities, for a period of
six months after the date of this Agreement, except for the offering of the
Securities as contemplated by this Agreement.  As used in this paragraph, the
terms “offer” and “sale” have the meanings specified in Section 2(a)(3) of the
Securities Act.

(hh)

No Directed Selling Efforts.  None of the Company, any of its affiliates or
other person acting on behalf of the Company has, with respect to Securities
sold outside the United States, offered the Securities to buyers qualifying as
“U.S. persons” (as defined in Rule 902 under the Securities Act) or engaged in
any directed selling efforts within the meaning of Rule 902 under the Securities
Act; the Company, any affiliate of the Company and any person acting on behalf
of the Company have complied with and will implement the “offering restrictions”
within the meaning of such Rule 902; and neither the Company nor any of its
affiliates has entered or will enter into any arrangement or agreement with
respect to the distribution of the Securities, except for this Agreement;
provided that no representation is made in this paragraph with respect to the
actions of the Initial Purchasers.

(ii)

No Applicable Registration or Other Similar Rights.  There are no persons with
registration or other similar rights to have any equity or debt securities of
the Company or any “Affiliate” registered for sale under a registration
statement, except as have been duly waived.

(jj)

Margin Requirements.  None of the Transactions or the application of the
proceeds of the Securities will violate or result in a violation of Section 7 of
the Exchange Act (including, without limitation, Regulation T (12 C.F.R. Part
220), Regulation U (12 C.F.R. Part 221) or Regulation X (12 C.F.R. Part 224) of
the Board of Governors of the Federal Reserve System).

(kk)

Investment Company Act.  Each of the Company and the Guarantors is not an
open-end investment company, unit investment trust or face-amount certificate
company that is or is required to be registered under Section 8 of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
SEC thereunder (collectively, the “Investment Company Act”); and each of the
Company and the Guarantors, after giving effect to the Offering and sale of the
Securities and the application of the proceeds thereof as described in the Time
of Sale Document and the Final Offering Memorandum, individually or on a
consolidated basis, will not be an “investment company” as defined in the
Investment Company Act.

13

--------------------------------------------------------------------------------

(ll)

No Brokers.  The Company has not engaged any broker, finder, commission agent or
other person (other than the Initial Purchasers) in connection with the Offering
or any of the Transactions, and the Company is not under any obligation to pay
any broker’s fee or commission in connection with such transactions (other than
commissions or fees to the Initial Purchasers).

(mm)

No Restrictions on Payments of Dividends.  Except as otherwise disclosed in the
Time of Sale Document and the Final Offering Memorandum, as of the Closing Date,
there will be no encumbrance or restriction on the ability of any wholly-owned
Subsidiary of the Company (x) to pay dividends or make other distributions on
such Subsidiary’s capital stock or to pay any indebtedness to the Company or any
other wholly-owned Subsidiary of the Company, (y) to make loans or advances or
pay any indebtedness to, or investments in, the Company or any other
wholly-owned Subsidiary of the Company or (z) to transfer any of its property or
assets to the Company or any other wholly-owned Subsidiary of the Company.

(nn)

Sarbanes Oxley.  There is and has been no failure on the part of the Company and
the Subsidiaries or any of the officers and directors of the Company or any of
the Subsidiaries, in their capacities as such, to comply with the applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith.

(oo)

Foreign Corrupt Practices Act.  Neither the Company nor any of the Subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee or
other person associated with or acting on behalf of the Company or any of the
Subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity,
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds, (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977, or (iv)
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment, except in the case of each of (i), (ii), (iii) and (iv) as would not,
individually or in the aggregate, have a Material Adverse Effect.

(pp)

Money Laundering.  The operations of the Company and the Subsidiaries are and
have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines issued, administered or enforced by any
governmental agency (collectively, the “Money Laundering Laws”), except as would
not, individually or in the aggregate, have a Material Adverse Effect, and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of the
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.




14

--------------------------------------------------------------------------------

(qq)

OFAC.  None of the Company, any of the Subsidiaries or, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of the Subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and the Company will not directly or indirectly use the proceeds of
the offering of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

(rr)

Stamp Taxes.  There are no stamp or other issuance or transfer taxes or duties
or other similar fees or charges required to be paid in connection with the
execution and delivery of this Agreement or the issuance or sale of the
Securities.

(ss)

Certificates.  Each certificate signed by any officer of the Company or any of
the Subsidiaries, delivered to the Initial Purchasers shall be deemed a
representation and warranty by the Company or any such Subsidiary (and not
individually by such officer) to the Initial Purchasers with respect to the
matters covered thereby.

5.Covenants of the Company and the Guarantors.  Each of the Company and the
Guarantors jointly and severally agrees:

(a)

Securities Law Compliance.  To (i) advise the Initial Purchasers promptly after
obtaining knowledge (and, if requested by the Initial Purchasers, confirm such
advice in writing) of (A) the issuance by any U.S. or non-U.S. federal or state
securities commission of any stop order suspending the qualification or
exemption from qualification of any of the Securities for offer or sale in any
jurisdiction, or the initiation of any proceeding for such purpose by any U.S.
or non-U.S. federal or state securities commission or other regulatory
authority, or (B) the happening of any event that makes any statement of a
material fact made in the Time of Sale Document, any Company Additional Written
Communication or the Final Offering Memorandum, untrue or that requires the
making of any additions to or changes in the Time of Sale Document, any Company
Additional Written Communication, or the Final Offering Memorandum, to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (ii) use its reasonable best efforts to prevent the
issuance of any stop order or order suspending the qualification or exemption
from qualification of any of the Securities under any securities or “Blue Sky”
laws of U.S. state or non-U.S. jurisdictions and (iii) if, at any time, any U.S.
or non-U.S. federal or state securities commission or other regulatory authority
shall issue an order suspending the qualification or exemption from
qualification of any of the Securities under any such laws, use its reasonable
best efforts to obtain the withdrawal or lifting of such order at the earliest
possible time.

(b)

Offering Documents.  To (i) furnish the Initial Purchasers, without charge, as
many copies of the Time of Sale Document and the Final Offering Memorandum, and
any amendments or supplements thereto, as the Representatives may reasonably
request, and (ii) promptly prepare, upon the Representatives’ reasonable
request, any amendment or supplement to the Time of Sale Document or Final
Offering Memorandum that the Representatives, upon advice of legal counsel,
determines may be necessary in

15

--------------------------------------------------------------------------------

connection with Exempt Resales (and the Company and the Guarantors hereby
consent to the use of the Time of Sale Document and the Final Offering
Memorandum, and any amendments and supplements thereto, by the Initial
Purchasers in connection with Exempt Resales).

(c)

Consent to Amendments and Supplements.  Not to amend or supplement the Time of
Sale Document or the Final Offering Memorandum prior to the Closing Date, or at
any time prior to the completion of the resale by the Initial Purchasers of all
the Securities purchased by the Initial Purchasers, unless the Initial
Purchasers shall previously have been advised thereof and shall have provided
their written consent thereto. Before making, preparing, using, authorizing,
approving or referring to any Company Additional Written Communications, the
Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of such written communication for review and will not, unless
required by Applicable Law, make, prepare, use, authorize, approve or refer to
any such written communication to which the Representatives reasonably
object.  The Company and the Guarantors consent to the use by the Initial
Purchasers of a Company Additional Written Communication that contains (A)
information describing the preliminary terms of the Securities or their offering
or (B) information that describes the final terms of the Securities or their
offering and that is included in or is subsequently included in the Final
Offering Memorandum, including by means of the Pricing Supplement.  The Company
has given the Initial Purchasers notice of any filings made pursuant to the
Exchange Act within 48 hours prior to the date hereof.  The Company will give
the Initial Purchasers notice of its intention to make any such filing from and
after the date hereof through the Closing Date (or, if later, through the
completion of the distribution of the Securities by the Initial Purchasers to
Subsequent Purchasers) and will furnish the Initial Purchasers with copies of
any such documents a reasonable amount of time prior to such proposed filing as
the case may be, and will not file or use any such document to which the Initial
Purchasers or its counsel shall reasonably object.

(d)

Preparation of Amendments and Supplements to Offering Documents.  If prior to
the time the Initial Purchasers have completed their distribution of the
Securities and for so long as the Initial Purchasers shall hold any of the
Securities, (i) any event shall occur as a result of which, in the reasonable
judgment of the Company or the Representatives (or counsel for the Initial
Purchasers), it becomes necessary or advisable to amend or supplement the Time
of Sale Document or the Final Offering Memorandum to correct any untrue
statement of a material fact or omission to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, or if it is necessary to amend or supplement the Time
of Sale Document or the Final Offering Memorandum to comply with any Applicable
Law, to prepare, at the expense of the Company, an appropriate amendment or
supplement to the Time of Sale Document and the Final Offering Memorandum (in
form and substance reasonably satisfactory to the Representatives) so that (A)
as so amended or supplemented, the Time of Sale Document and the Final Offering
Memorandum will not include an untrue statement of material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, and (B) the Time
of Sale Document and the Final Offering Memorandum will comply with Applicable
Law and (ii) in the reasonable judgment of

16

--------------------------------------------------------------------------------

the Company it becomes necessary or advisable to amend or supplement the Time of
Sale Document or the Final Offering Memorandum so that the Time of Sale Document
and the Final Offering Memorandum will contain all of the information specified
in, and meet the requirements of, Rule 144A(d)(4) of the Securities Act, to
prepare an appropriate amendment or supplement to the Time of Sale Document or
the Final Offering Memorandum (in form and substance reasonably satisfactory to
the Representatives) so that the Time of Sale Document or the Final Offering
Memorandum, as so amended or supplemented, will contain the information
specified in, and meet the requirements of, such Rule.

(e)

“Blue Sky” Law Compliance.  To cooperate with the Initial Purchasers and the
Initial Purchasers’ counsel in connection with the qualification of the
Securities under the securities or “Blue Sky” laws of U.S. state or non-U.S.
jurisdictions as the Initial Purchasers may request and continue such
qualification in effect so long as reasonably required for Exempt Resales.

(f)

Payment of Expenses.  Whether or not any of the Offering or the Transactions are
consummated or this Agreement is terminated, to pay (i) all costs, expenses,
fees and taxes incident to and in connection with: (A) the preparation, printing
and distribution of the Time of Sale Document and the Final Offering Memorandum
and any Canadian “wrapper” and all amendments and supplements thereto
(including, without limitation, financial statements and exhibits), and all
other agreements, memoranda, correspondence and other documents prepared and
delivered in connection herewith, (B) the negotiation, printing, processing and
distribution (including, without limitation, word processing and duplication
costs) and delivery of, each of the Documents, (C) the preparation, issuance and
delivery of the Securities, (D) the qualification of the Securities for offer
and sale under the securities or “Blue Sky” laws of U.S. state or non-U.S.
jurisdictions (including, without limitation, the fees and disbursements of the
Initial Purchasers’ counsel relating to such registration or qualification), and
(E) furnishing such copies of the Time of Sale Document and the Final Offering
Memorandum, and all amendments and supplements thereto, as may reasonably be
requested for use by the Initial Purchasers, (ii) all fees and expenses of the
counsel, accountants and any other experts or advisors retained by the Company
or the Guarantors, (iii) all fees and expenses (including fees and expenses of
counsel) of the Company or the Guarantors in connection with approval of the
Securities by DTC for “book-entry” transfer, (iv) all fees charged by rating
agencies, if any, in connection with the rating of the Securities, (v) all fees
and expenses (including reasonable fees and expenses of counsel) of the Trustee,
(vi) all expenses incurred by the Company in connection with any “road show”
presentation to potential investors and fifty percent (50%) of the cost of
private aircraft chartered in connection with such “road show” presentation (it
being understood that the other fifty percent (50%) of the cost of such aircraft
chartered in connection with the “road show” presentation shall be paid by the
Initial Purchasers) and (vii) all other out-of-pocket expenses (including fees
and expenses of their legal counsel) incurred by the Initial Purchasers and
their designated affiliates in connection with their services to be provided
hereunder.




17

--------------------------------------------------------------------------------

(g)

Use of Proceeds.  To use the proceeds of the Offering in the manner described in
the Time of Sale Document and the Final Offering Memorandum under the caption
“Use of Proceeds.”

(h)

Transaction Documents.  To perform all covenants and agreements required to be
performed by the Company and the Guarantors under the Documents prior to and
after the Closing Date.

(i)

Integration.  Not to, and to ensure that no affiliate of the Company will, sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
“security” (as defined in the Securities Act) that would be integrated with the
sale of the Securities in a manner that would require the registration under the
Securities Act of the sale to the Initial Purchasers or to the Subsequent
Purchasers of the Securities.

(j)

Stabilization or Manipulation.  Until the Initial Purchasers shall have notified
the Company of the completion of the resales of the Securities, not to, and not
to permit any of their affiliated purchasers (as such term is defined in
Regulation M under the Exchange Act) to, either alone or with one or more other
persons, bid for or purchase for any account in which they or any of their
affiliated purchasers has a beneficial interest in any Securities in violation
of Regulation M; and none of the Company or any of its affiliated purchasers
will make bids or purchases for the purpose of creating actual, or apparent,
active trading in, or of raising the price of, the Securities.

(k)

DTC.  To comply with the representation letter of the Company to DTC relating to
the approval of the Securities by DTC for “book entry” transfer.

(l)

Rule 144(A) Information.  For so long as any of the Securities remain
outstanding, during any period in which the Company is not subject to Section 13
or 15(d) of the Exchange Act, to make available, upon request, to any owner of
the Securities in connection with any sale thereof and any prospective
Subsequent Purchasers of such Securities from such owner, the information
required by Rule 144A(d)(4) under the Securities Act.

(m)

Furnish Trustee and Noteholder Reports.  For so long as any of the Securities
remain outstanding, unless such reports, communications, financial statements or
other materials are otherwise publicly available, the Company will furnish to
the Initial Purchasers copies of all reports and other communications (financial
or otherwise) furnished by the Company to the Trustee or to the holders of the
Securities and, as soon as available, copies of any reports or financial
statements furnished to or filed by the Company with the SEC or any national
securities exchange on which any class of securities of the Company may be
listed.

(n)

Additional Offering Materials.  Not to, and not to authorize or permit any
person acting on its behalf to, (i) distribute any offering material in
connection with the offer and sale of the Securities other than the Time of Sale
Document and the Final Offering Memorandum and any amendments and supplements to
the Preliminary Offering Memorandum or the Final Offering Memorandum prepared in
compliance with this Agreement, (ii) solicit any offer to buy or offer to sell
the Securities by means of any

18

--------------------------------------------------------------------------------

form of general solicitation or general advertising (including, without
limitation, as such terms are used in Regulation D under the Securities Act) or
in any manner involving a public offering within the meaning of Section 4(a)(2)
of the Securities Act, or (iii) engage in any directed selling efforts with
respect to the Securities within the meaning of Regulation S, and all such
persons will comply with the offering restrictions requirement of Regulation S.

(o)

Sale of Restricted Securities.  During the one year period after the Closing
Date (or such shorter period as may be provided for in Rule 144 under the
Securities Act, as the same may be in effect from time to time), to not, and to
not permit any current or future Subsidiaries of either the Company or any other
affiliates controlled by the Company to, resell any of the Securities which
constitute “restricted securities” under Rule 144 that have been reacquired by
the Company, any current or future Subsidiaries or any other affiliates
controlled by the Company, except pursuant to an effective registration
statement under the Securities Act.

(p)

Stamp Taxes.  To pay all stamp, documentary and transfer taxes and other duties,
if any, which may be imposed by the United States or any political subdivision
thereof or taxing authority thereof or therein with respect to the issuance of
the Securities or the sale thereof to the Initial Purchasers.

(q)

Investment Company.  The Company and the Guarantors will conduct their
businesses in a manner so as to not be required to register under the Investment
Company Act.

(r)

Lock –up.  During the period beginning from the date hereof and continuing until
the date that is 90 days after the date of the Final Offering Memorandum, not to
offer, sell, contract to sell or otherwise dispose of, except as provided
hereunder, any securities of the Company that are substantially similar to the
Securities without the prior written consent of Credit Suisse and Jefferies.

6.Representations and Warranties of the Initial Purchasers.  Each of the Initial
Purchasers, severally and not jointly, represents and warrants (as to itself
only) that:

(a)

Initial Purchaser Status, Resale Terms.  It is a “QIB” (as defined in Rule 144A
under the Securities Act) and it will offer the Securities for resale only upon
the terms and conditions set forth in this Agreement and in the Time of Sale
Document and the Final Offering Memorandum.

(b)

Sale of Restricted Exchange Securities.  It will solicit offers to buy the
Securities only from, and will offer and sell the Securities only to, persons
reasonably believed by the Initial Purchasers (A) to be QIBs or (B) to not be
“U.S. persons” (as defined under Regulation S under the Securities Act) and in
compliance with laws applicable to such persons in jurisdictions outside of the
United States; provided, however, that in purchasing such Securities, such
persons are deemed to have represented and agreed as provided under the caption
“Notice to Investors” contained in the Time of Sale Document and the Final
Offering Memorandum.

19

--------------------------------------------------------------------------------

(c)

General Solicitation.  No form of general solicitation or general advertising in
violation of the Securities Act has been or will be used nor will any offers in
any manner involving a public offering within the meaning of Section 4(a)(2) of
the Securities Act or, with respect to Securities to be sold in reliance on
Regulation S, by means of any directed selling efforts be made by such Initial
Purchaser or any of its representatives in connection with the offer and sale of
any of the Securities.

(d)

Delivery of Offering Memorandum.  It will deliver to each Subsequent Purchaser
of the Securities, in connection with such Initial Purchaser’s original
distribution of the Offered Securities, a copy of the Final Offering Memorandum,
as amended and supplemented at the date of such delivery, provided that the
Company complies with Section 5(b) hereof.

7.Conditions.  The obligations of the Initial Purchasers to purchase and pay for
the Securities as provided for under this Agreement on the Closing Date are
subject to the performance by the Company of its covenants and obligations
hereunder and the satisfaction of each of the following conditions:

(a)

Representations and Warranties.  All the representations and warranties of the
Company contained in this Agreement and in each of the Documents shall be true
and correct in all material respects (other than those representations and
warranties which are already qualified by materiality, in which case, such
representations and warranties shall be true and correct) as of the date hereof
and at the Closing Date as though then made.  On or prior to the Closing Date,
the Company and each other party to the Documents (other than the Initial
Purchasers) shall have performed or complied in all material respects (other
than those agreements and conditions which are already qualified by materiality,
in which case, such parties shall have performed or complied) with all of the
agreements and satisfied all conditions on their respective parts to be
performed, complied with or satisfied pursuant to the Documents, including,
without limitation, all of the conditions set forth below.

(b)

No Conflicts.  No injunction, restraining order or order of any nature by a
Governmental Authority shall have been issued as of the Closing Date that would
prevent or materially interfere with the consummation of the Offering or any of
the Transactions; and no stop order suspending the qualification or exemption
from qualification of any of the Securities in any jurisdiction shall have been
issued and no Proceeding for that purpose shall have been commenced or, to the
knowledge of the Company after due inquiry, be pending or contemplated as of the
Closing Date.

(c)

No Material Applicable Laws or Proceedings.  No action shall have been taken and
no Applicable Law shall have been enacted, adopted or issued that would, as of
the Closing Date, prevent the consummation of the Offering or any of the
Transactions.  Except as otherwise disclosed in the Time of Sale Document and
the Final Offering Memorandum, no Proceeding shall be pending or, to the
knowledge of the Company after due inquiry, threatened other than Proceedings
that if adversely determined would not, individually or in the aggregate, result
in a Material Adverse Change.  The Company shall not have amended or
supplemented the Time of Sale Document or the Final Offering Memorandum unless
the Initial Purchasers shall previously have been advised of such

20

--------------------------------------------------------------------------------

proposed amendment or supplement at least two business days prior to the
proposed use, and shall not have reasonably objected to such amendment or
supplement.

(d)

No Material Adverse Change.  Subsequent to the respective dates as of which
information is given in the Time of Sale Document (exclusive of any amendment or
supplement thereto), there shall not have been any Material Adverse Change.

(e)

DTC.  All agreements set forth in the representation of the Company to DTC
relating to the approval of the Securities by DTC for “book entry” transfer
shall have been complied with.

(f)Rating Agencies.  On or after the date hereof, (i) there shall not have
occurred any downgrading, suspension or withdrawal of, nor shall any notice have
been given of any potential or intended downgrading, suspension or withdrawal
of, or of any review (or of any potential or intended review) for a possible
change that does not indicate the direction of the possible change in, any
rating of the Company or any securities of the Company (including, without
limitation, the placing of any of the foregoing ratings on credit watch with
negative or developing implications or under review with an uncertain direction)
by any “nationally recognized statistical rating organization” (as that term is
defined in Section 3(a)(62) of the Exchange Act), (ii) there shall not have
occurred any change, nor shall any notice have been given of any potential or
intended change, in the outlook for any rating of the Company or any securities
of the Company by any such rating organization and (iii) no such rating
organization shall have given notice that it has assigned (or is considering
assigning) a lower rating to the Securities than that on which the Securities
were marketed.

(g)

Closing Deliverables.  The Initial Purchasers shall have received on the Closing
Date:

 

(i)

Officers’ Certificate.  A certificate dated the Closing Date, signed by (1) the
Chief Executive Officer and (2) the principal accounting officer of the Company
and the Guarantors, on behalf of the Company and the Guarantors, to the effect
that (a) the representations and warranties set forth in Section 4 hereof and in
each of the Documents, to the extent made by the Company and the Guarantors
therein, are true and correct in all material respects with the same force and
effect as though expressly made at and as of the Closing Date, (b) the Company
and the Guarantors have performed and complied with all agreements and satisfied
all conditions in all material respects on their part to be performed or
satisfied at or prior to the Closing Date, (c) at the Closing Date, since the
date hereof or since the date of the most recent financial statements in the
Time of Sale Document and the Final Offering Memorandum (exclusive of any
amendment or supplement thereto after the date hereof), no event or events have
occurred, no information has become known nor does any condition exist that are
not disclosed in the Time of Sale Document and Final Offering Memorandum that,
individually or in the aggregate, would have a Material Adverse Effect, (d)
since the date of the most recent financial statements in the Time of Sale
Document and the Final Offering Memorandum (exclusive of any amendment or
supplement thereto after the date hereof), other than as described in the Time
of Sale Document and the Final

21

--------------------------------------------------------------------------------

 

Offering Memorandum or contemplated hereby, neither the Company, the Guarantors
nor any other Subsidiary of the Company has incurred any liabilities or
obligations, direct or contingent, not in the ordinary course of business, that
are material to the Company and the Subsidiaries, taken as a whole, or entered
into any transactions not in the ordinary course of business that are material
to the business, condition (financial or otherwise) or results of operations or
prospects of the Company and the Subsidiaries, taken as a whole, and there has
not been any change in the capital stock or long-term indebtedness of the
Company, the Guarantors or any other Subsidiary of the Company that is material
to the business, condition (financial or otherwise) or results of operations or
prospects of the Company and the Subsidiaries, taken as a whole, and (e) the
sale of the Securities has not been enjoined (temporarily or permanently).

 

(ii)

Secretary’s Certificate.  A certificate, dated the Closing Date, executed by the
Secretary of the Company and each Guarantor, certifying such matters as the
Representatives may reasonably request.

 

(iii)

Good Standing Certificates.  A certificate evidencing qualification by such
entity as a foreign corporation in good standing issued by the Secretaries of
State (or comparable office) of each of the jurisdictions in which each of the
Company and the Guarantors operates as of a recent date prior to the Closing
Date.

 

(iv)

Certificate of the Principal Accounting Officer.  A certificate of the principal
accounting officer of the Company, delivered the date hereof and on the Closing
Date, in the form of Exhibit A attached hereto.

 

(v)

Company Counsel Opinion.  The opinions of Lisa Young, Vice President, General
Counsel and Secretary of the Company, Kirkland & Ellis LLP, counsel to the
Company, Baker & McKenzie LLP, United Kingdom special regulatory counsel to the
Company in a form reasonably satisfactory to the Initial Purchasers.

 

(vi)

Local Counsel Opinion.  Each of the local counsel to the Company listed on
Schedule IV hereto shall have furnished to the Initial Purchaser, at the request
of the Company, its written opinion, dated the Closing Date and addressed to the
Initial Purchaser in a form reasonably satisfactory to the Initial Purchasers.

 

(vii)

Initial Purchaser Counsel Opinion.  An opinion, dated the Closing Date, of Davis
Polk & Wardwell LLP, counsel to the Initial Purchasers, in form satisfactory to
the Initial Purchasers covering such matters as are customarily covered in such
opinions.

 

(viii)

Comfort Letters.  The Initial Purchasers shall have received from
PricewaterhouseCoopers LLP, the registered public or certified public
accountants of the Company, (A) a customary initial comfort letter delivered
according to Statement of Auditing Standards No. 72 (or any successor bulletin),
dated the date hereof, in form and substance reasonably satisfactory to the
Representatives and their counsel, with respect to the financial statements and

22

--------------------------------------------------------------------------------

 

certain financial information contained in the Time of Sale Document and the
Final Offering Memorandum, and (B) a customary “bring-down” comfort letter,
dated the Closing Date, in form and substance reasonably satisfactory to the
Representatives and their counsel, to the effect that PricewaterhouseCoopers LLP
which includes, among other things, a reaffirmation of the statements made in
its initial letter furnished pursuant to clause (A) with respect to such
financial statements and financial information contained in the Time of Sale
Document and the Final Offering Memorandum.

(h)

Executed Documents.  Each of the Documents shall have been executed and
delivered by all parties thereto (other than the Representatives), and the
Representatives shall have received an original of each Document executed by the
Company and the Guarantors.

(i)

Additional Documents.  On or prior to the Closing Date, the Company and the
Guarantors shall have furnished to the Representatives such further certificates
and documents as the Representatives may reasonably request.

The terms of each Document shall conform in all material respects to the
description thereof in the Time of Sale Document and the Final Offering
Memorandum.

8.Indemnification and Contribution.

(a)

Indemnification by the Company and the Guarantors. The Company and each of the
Guarantors jointly and severally agree to indemnify and hold harmless the
Initial Purchasers, its affiliates, directors, officers, employees and agents,
and each person, if any, who controls any Initial Purchaser within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, against
any losses, claims, damages or liabilities of any kind to which any Initial
Purchaser, affiliate, director, officer, employee, agent or such controlling
person may become subject under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of the Company), insofar as any such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon:

 

(i)

any untrue statement or alleged untrue statement of a material fact contained in
the Preliminary Offering Memorandum, the Time of Sale Document, any Company
Additional Written Communication or the Final Offering Memorandum, or any
amendment or supplement thereto; or

 

(ii)

the omission or alleged omission to state, in the Preliminary Offering
Memorandum, the Time of Sale Document, any Company Additional Written
Communication or the Final Offering Memorandum, or any amendment or supplement
thereto, a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading;

and, subject to the provisions hereof, will reimburse, as incurred, any Initial
Purchaser and its affiliates, directors, officers, employees, agents and each
such controlling persons for any legal or other reasonable expenses incurred by
such person in connection with

23

--------------------------------------------------------------------------------

investigating, defending against, settling, compromising, paying or appearing as
a third-party witness in connection with any such loss, claim, damage,
liability, expense or action in respect thereof; provided, however, the Company
and the Guarantors will not be liable in any such case to the extent (but only
to the extent) that a court of competent jurisdiction shall have determined by a
final, unappealable judgment that such loss, claim, damage, liability or expense
arises out of or is based upon any untrue statement or alleged untrue statement
or omission or alleged omission made in the Preliminary Offering Memorandum, the
Time of Sale Document, any Company Additional Written Communication or the Final
Offering Memorandum or any amendment or supplement thereto in reliance upon and
in conformity with written information concerning the Initial Purchaser
furnished to the Company by any Initial Purchaser specifically for use therein,
it being understood and agreed that the only such information furnished by any
Initial Purchaser to the Company consists of the information set forth in
Section 13.  The indemnity agreement set forth in this Section shall be in
addition to any liability that the Company and the Guarantors may otherwise have
to the indemnified parties.

(b)

Indemnification by the Initial Purchasers.  The Initial Purchasers, severally
and not jointly, agree to indemnify and hold harmless each of the Company, each
of the Guarantors and their respective directors, officers, employees and agents
and each person, if any, who controls the Company within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act against any losses,
claims, damages, liabilities or expenses to which the Company, such Guarantors
or any such director, officer, employee, agent or controlling person may become
subject under the Securities Act, the Exchange Act or otherwise, insofar as a
court of competent jurisdiction shall have determined by a final, unappealable
judgment that such losses, claims, damages, liabilities or expenses (or actions
in respect thereof) arises out of or is based upon (i) any untrue statement or
alleged untrue statement of any material fact contained in the Preliminary
Offering Memorandum, the Time of Sale Document or the Final Offering Memorandum
or any amendment or supplement thereto or (ii) the omission or the alleged
omission to state therein a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, in each case to the extent (but only to the extent) that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information concerning such
Initial Purchaser furnished to the Company by the Representatives specifically
for use therein as set forth in Section 13; and, subject to the limitation set
forth immediately preceding this clause, will reimburse, as incurred, any legal
or other reasonable expenses incurred by the Company, each of the Guarantors or
any such director, officer or controlling person in connection with any such
loss, claim, damage, liability, expense or action in respect thereof.  The
indemnity agreement set forth in this Section shall be in addition to any
liability that the Initial Purchasers may otherwise have to the indemnified
parties.

(c)

Notifications and Other Indemnification Procedures.  As promptly as reasonably
practicable after receipt by an indemnified party under this Section of notice
of the commencement of any action for which such indemnified party is entitled
to indemnification under this Section, such indemnified party will, if a claim
in respect thereof is to be made against the indemnifying party under this
Section, notify the

24

--------------------------------------------------------------------------------

indemnifying party of the commencement thereof in writing; but the omission to
so notify the indemnifying party (i) will not relieve such indemnifying party
from any liability under Section 8(a) or (b) above unless and only to the extent
it is materially prejudiced as a result thereof and (ii) will not, in any event,
relieve the indemnifying party from any obligations to any indemnified party
other than the indemnification obligation provided in Section 8(a) and (b)
above.  In case any such action is brought against any indemnified party, and it
notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
elect, jointly with any other indemnifying party similarly notified by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof, with counsel
reasonably satisfactory to such indemnified party; provided, however, that if
(i) the use of counsel chosen by the indemnifying party to represent the
indemnified party would present such counsel with a conflict of interest, (ii)
the defendants in any such action include both the indemnified party and the
indemnifying party, and the indemnified party shall have concluded that a
conflict may arise between the positions of the indemnifying party and the
indemnified party in conducting the defense of any such action or that there may
be one or more legal defenses available to it and/or other indemnified parties
that are different from or additional to those available to the indemnifying
party, or (iii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after receipt by the indemnifying party of notice
of the institution of such action, then, in each such case, the indemnifying
party shall not have the right to direct the defense of such action on behalf of
such indemnified party or parties and such indemnified party or parties shall
have the right to select separate counsel to defend such action on behalf of
such indemnified party or parties at the expense of the indemnifying
party.  After notice from the indemnifying party to such indemnified party of
its election so to assume the defense thereof and approval by such indemnified
party of counsel appointed to defend such action, the indemnifying party will
not be liable to such indemnified party under this Section for any legal or
other expenses, other than reasonable costs of investigation, subsequently
incurred by such indemnified party in connection with the defense thereof,
unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that in connection with such action the indemnifying party
shall not be liable for the fees and expenses of more than one separate counsel
(in addition to local counsel) in any one action or separate but substantially
similar actions in the same jurisdiction arising out of the same general
allegations or circumstances, designated by the Representatives in the case of
Section 8(a) or the Company in the case of Section 8(b), representing the
indemnified parties under such Section 8(a) or (b), as the case may be, who are
parties to such action or actions), (ii) the indemnifying party has authorized
in writing the employment of counsel for the indemnified party at the expense of
the indemnifying party or (iii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of commencement of the action, in each of
which cases the fees and expenses of counsel shall be at the expense of the
indemnifying party and shall be paid as they are incurred.  After such notice
from the indemnifying party to such indemnified party, the

25

--------------------------------------------------------------------------------

indemnifying party will not be liable for the costs and expenses of any
settlement of such action effected by such indemnified party without the prior
written consent of the indemnifying party (which consent shall not be
unreasonably withheld), unless such indemnifying party waived in writing its
rights under this Section, in which case the indemnified party may effect such a
settlement without such consent.

(d)

Settlements.  No indemnifying party shall be liable under this Section for any
settlement of any claim or action (or threatened claim or action) effected
without its written consent, which shall not be unreasonably withheld, but if a
claim or action settled with its written consent, or if there be a final
judgment for the plaintiff with respect to any such claim or action, each
indemnifying party jointly and severally agrees, subject to the exceptions and
limitations set forth above, to indemnify and hold harmless each indemnified
party from and against any and all losses, claims, damages or liabilities (and
legal and other expenses as set forth above) incurred by reason of such
settlement or judgment.  No indemnifying party shall, without the prior written
consent of the indemnified party (which consent shall not be unreasonably
withheld), effect any settlement or compromise of any pending or threatened
proceeding in respect of which the indemnified party is or could have been a
party, or indemnity could have been sought hereunder by the indemnified party,
unless such settlement (A) includes an unconditional written release of the
indemnified party, in form and substance satisfactory to the indemnified party,
from all liability on claims that are the subject matter of such proceeding and
(B) does not include any statement as to an admission of fault, culpability or
failure to act by or on behalf of the indemnified party.  Notwithstanding the
foregoing, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for legal or other
expenses as contemplated by Section 8(c) hereof, the indemnifying party agrees
that it shall be liable for any settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
effected without its written consent if (i) such settlement is entered into more
than 90 days after receipt by such indemnifying party of the aforesaid request
and (ii) such indemnifying party shall not have reimbursed the indemnified party
in accordance with such request prior to the date of such settlement or
compromise of, or consent to the entry of such judgment.

(e)

Contribution.  In circumstances in which the indemnity agreements provided for
in this Section is unavailable to, or insufficient to hold harmless, an
indemnified party in respect of any losses, claims, damages, liabilities or
expenses (or actions in respect thereof), each indemnifying party, in order to
provide for just and equitable contributions, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or expenses (or actions in respect thereof) in such
proportion as is appropriate to reflect (i) the relative benefits received by
the indemnifying party or parties, on the one hand, and the indemnified party,
on the other hand, from the Offering or (ii) if the allocation provided by the
foregoing clause (i) is not permitted by applicable law, not only such relative
benefits but also the relative fault of the indemnifying party or parties, on
the one hand, and the indemnified party, on the other hand, in connection with
the statements or omissions or alleged statements or omissions that resulted in
such losses, claims, damages or liabilities (or actions in respect
thereof).  The relative benefits received by the Company and the Guarantors, on
the one

26

--------------------------------------------------------------------------------

hand, and the Initial Purchasers, on the other hand, shall be deemed to be in
the same proportion as the total proceeds from the Offering (before deducting
expenses) received by the Company bear to the total discounts and commissions
received by the Initial Purchasers.  The relative fault of the parties shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company, on the one hand,
or the Initial Purchasers pursuant to Section 8(b) above, on the other hand, the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission or alleged statement or omissions,
and any other equitable considerations appropriate in the circumstances.

(f)

Equitable Consideration.  The Company, the Guarantors and the Initial Purchasers
agree that it would not be equitable if the amount of such contribution
determined pursuant to Section 8(e) were determined by pro rata or per capita
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in Section 8(e).  Notwithstanding any
other provision of this Section, the Initial Purchasers shall not be obligated
to make contributions hereunder that in the aggregate exceed the total
discounts, commissions and other compensation received by such Initial Purchaser
under this Agreement, less the aggregate amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of the untrue or alleged
untrue statements or the omissions or alleged omissions to state a material
fact.  No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. Each Initial
Purchaser’s obligation to contribute hereunder shall be several in proportion to
their respective purchase obligations hereunder and not joint. For purposes of
Section 8(e), each director, officer, employee and affiliate of any Initial
Purchaser, and each person, if any, who controls the Initial Purchasers within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, shall have the same rights to contribution as any Initial Purchaser, and
each director, officer, and employee of the Company and the Guarantors, and each
person, if any, who controls the Company or any of the Guarantors within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
shall have the same rights to contribution as the Company and the Guarantors.

9.Termination.  The Representatives may terminate this Agreement (i) at any time
prior to the Closing Date by written notice to the Company if any of the events
described in Section 7(d) (No Material Adverse Change) shall have occurred or if
the Initial Purchasers shall decline to purchase the Securities for any reason
permitted by this Agreement or (ii) on the Closing Date if any condition
described in Section 7 is not fulfilled or waived in writing by the Initial
Purchasers on or prior to the Closing Date.  Any termination pursuant to this
Section shall be without liability on the part of (a) the Company or the
Guarantors to the Initial Purchasers hereunder, except that the Company and the
Guarantors shall be obligated to reimburse the Initial Purchasers for
out-of-pocket expenses (including fees and expenses of their legal counsel)
incurred by the Initial Purchasers and their designated affiliates in connection
with their services provided hereunder or (b) the Initial Purchasers to the
Company or the Guarantors, except, in the case of each of clauses (a) and (b),
that the provisions of Sections 9 and 10 hereof shall at all times be effective
and shall survive such termination.

27

--------------------------------------------------------------------------------

10.Survival.  The representations and warranties, covenants (other than such
covenants to be performed on the Closing Date, which shall not survive the
Closing Date), indemnities and contribution and expense reimbursement provisions
and other agreements of the Company and the Guarantors set forth in or made
pursuant to this Agreement shall remain operative and in full force and effect,
and will survive, regardless of (i) any investigation, or statement as to the
results thereof, made by or on behalf of the Initial Purchasers, (ii) the
acceptance of the Securities, and payment for them hereunder, and (iii) any
termination of this Agreement.

11.Defaulting Initial Purchaser.  If, on the Closing Date, any one of the
Initial Purchasers shall fail or refuse to purchase Securities that it or they
have agreed to purchase hereunder on such date, and the aggregate principal
amount of Securities which such defaulting Initial Purchaser agreed but failed
or refused to purchase is not more than one tenth of the aggregate principal
amount of Securities to be purchased on such date, the other Initial Purchasers
shall be obligated severally in the proportions that the principal amount of
Securities set forth opposite their respective names in Schedule I hereto bears
to the aggregate principal amount of Securities set forth opposite the names of
all such non defaulting Initial Purchasers to purchase the Securities which such
defaulting Initial Purchaser agreed but failed or refused to purchase on such
date. If, on the Closing Date any Initial Purchaser shall fail or refuse to
purchase Securities which it or they have agreed to purchase hereunder on such
date and the aggregate principal amount of Securities with respect to which such
default occurs is more than one tenth of the aggregate principal amount of
Securities to be purchased on such date, and arrangements satisfactory to the
non-defaulting Initial Purchasers and the Company for the purchase of such
Securities are not made within 36 hours after such default, this Agreement shall
terminate without liability on the part of the non-defaulting Initial Purchasers
or of the Company or any Guarantor. Any action taken under this Section shall
not relieve any defaulting Initial Purchaser from liability in respect of any
default of such Initial Purchaser under this Agreement.

12.No Fiduciary Relationship.  The Company and the Guarantors hereby acknowledge
that each Initial Purchaser is acting solely as initial purchaser in connection
with the purchase and sale of the Securities. The Company and the Guarantors
further acknowledge that each Initial Purchaser is acting pursuant to a
contractual relationship created solely by this Agreement entered into on an
arm’s length basis, and in no event do the parties intend that the Initial
Purchasers act or be responsible as a fiduciary to either the Company, the
Guarantors or their respective management, stockholders or creditors or any
other person in connection with any activity that the Initial Purchasers may
undertake or have undertaken in furtherance of the purchase and sale of the
Securities, either before or after the date hereof.  The Initial Purchasers
hereby expressly disclaim any fiduciary or similar obligations to either the
Company or the Guarantors, either in connection with the transactions
contemplated by this Agreement or any matters leading up to such transactions,
and the Company and the Guarantors hereby confirm their understanding and
agreement to that effect. The Company, the Guarantors and the Initial Purchasers
agree that they are each responsible for making their own independent judgments
with respect to any such transactions and that any opinions or views expressed
by the Initial Purchasers to the Company and the Guarantors regarding such
transactions, including, but not limited to, any opinions or views with respect
to the price or market for the Securities, do not constitute advice or
recommendations to the Company and the Guarantors. The Company and the
Guarantors hereby waive and release, to the fullest extent permitted by law, any
claims that

28

--------------------------------------------------------------------------------

either of the Company or the Guarantors may have against the Initial Purchasers
with respect to any breach or alleged breach of any fiduciary or similar duty to
the Company or the Guarantors in connection with the transactions contemplated
by this Agreement or any matters leading up to such transactions.

13.Information Supplied by Representatives.  Each of the Company and the
Guarantors hereby acknowledges that, for purposes of Section 4(b) and Section 8,
the only information that the Representatives have furnished to the Company
specifically for use in the Preliminary Offering Memorandum or the Final
Offering Memorandum are the statements set forth in (a) the first sentence of
the fourth paragraph, (b) the first and second sentences of the fifth paragraph,
(c) the fifth sentence of the seventh paragraph, (d) the ninth paragraph, and
(e) the first sentence of the eleventh paragraph, and (f) the thirteenth
paragraph, under the caption “Plan of Distribution” in the Preliminary Offering
Memorandum and the Final Offering Memorandum.

14.Miscellaneous.

(a)

Notices.  Notices given pursuant to any provision of this Agreement shall be
addressed as follows: (i) if to the Company, to: Enova International, Inc., 175
W. Jackson Blvd., Suite 1000, Chicago, Illinois 60604, Attention: General
Counsel, with a copy to: Kirkland & Ellis LLP, 300 N. LaSalle Street, Chicago,
IL 60654, Attention: Wayne Williams, and (ii) if to the Initial Purchasers, to:
Credit Suisse, Eleven Madison Avenue, New York, NY 10010, Attention: General
Counsel, and Jefferies LLC, 520 Madison Avenue, New York, NY 10022, Attention:
General Counsel, with a copy to: Davis Polk & Wardwell LLP, 450 Lexington
Avenue, New York, NY 10017, Attention: John Meade (or in any case to such other
address as the person to be notified may have requested in writing).

(b)

Beneficiaries.  This Agreement has been and is made solely for the benefit of
and shall be binding upon the Company, the Guarantors, the Initial Purchasers
and to the extent provided in Section 8 hereof, the controlling persons,
affiliates, officers, directors, partners, employees, representatives and agents
referred to in Section 8 hereof and their respective heirs, executors,
administrators, successors and assigns, all as and to the extent provided in
this Agreement, and no other person shall acquire or have any right under or by
virtue of this Agreement. The term “successors and assigns” shall not include a
purchaser of any of the Securities from the Initial Purchasers merely because of
such purchase.  

(c)

Governing Law; Jurisdiction; Waiver of Jury Trial; Venue.  This Agreement shall
be governed by, and construed in accordance with, the laws of the State of New
York.  Each of the Company and the Guarantors hereby expressly and irrevocably
(i) submits to the non-exclusive jurisdiction of the federal and state courts
sitting in the Borough of Manhattan in the City of New York in any suit or
proceeding arising out of or relating to this Agreement or the Transactions, and
(ii) waives (a) its right to a trial by jury in any legal action or proceeding
relating to this Agreement, the Transactions or any course of conduct, course of
dealing, statements (whether verbal or written) or actions of the Initial
Purchasers and for any counterclaim related to any of the foregoing and (b) any
obligation which it may have or hereafter may have to the laying of venue of any
such

29

--------------------------------------------------------------------------------

litigation brought in any such court referred to above and any claim that any
such litigation has been brought in an inconvenient forum.

(d)

Entire Agreement; Counterparts.  This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof.  This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

(e)

Headings.  The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.

(f)

Separability.  If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(g)

Amendment.  This Agreement may be amended, modified or supplemented, and waivers
or consents to departures from the provisions hereof may be given, provided that
the same are in writing and signed by all of the signatories hereto.

(h)

USA Patriot Act.  The parties acknowledge that in accordance with the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2011)), the Initial Purchasers are required to obtain, verify
and record information that identifies its clients, including the Company, which
information may include the name and address of its clients, as well as other
information that will allow the Initial Purchasers to properly identify their
clients.

[Signature Pages Follow]

30

--------------------------------------------------------------------------------

 

Please confirm that the foregoing correctly sets forth the agreement between the
Company, the Guarantors and the Initial Purchasers.

 

Very truly yours,

ENOVA INTERNATIONAL, INC.


By:  /s/ David Fisher
       Name: David Fisher
       Title: Chief Executive Officer and President

 

 

GUARANTORS:

CNU ONLINE HOLDINGS, LLC

OHIO CONSUMER FINANCIAL SOLUTIONS, LLC

CASHNETUSA CO, LLC

CASHNETUSA OR, LLC

THE CHECK GIANT NM, LLC

BILLERS ACCEPTANCE GROUP, LLC

NC FINANCIAL SOLUTIONS, LLC

NETCREDIT FINANCE, LLC

CNU DOLLARSDIRECT INC.

CNU DOLLARSDIRECT LENDING INC.

DEBIT PLUS, LLC

DP LABOR HOLDINGS, LLC

ENOVA BUSINESS, LLC

ENOVA DECISIONS, LLC

ENOVA FINANCE 2, LLC

ENOVA FINANCE 3, LLC

ENOVA FINANCE 4, LLC

ENOVA FINANCIAL HOLDINGS, LLC

ENOVA ONLINE SERVICES, INC.

ENOVACO, LLC

HEADWAY CAPITAL, LLC

MOBILE LEASING GROUP, INC.

NETCREDIT LOAN SERVICES, LLC

CASHEURONET UK, LLC

 

 

By:  /s/ David Fisher
       Name: David Fisher
       Title: President

 

 

AEL NET MARKETING, LLC

AEL NET OF MISSOURI, LLC

CASHNETUSA OF FLORIDA, LLC

[Signature Page to the Purchase Agreement]

 

--------------------------------------------------------------------------------

 

 

CNU OF ALASKA, LLC

CNU OF ARIZONA, LLC

CNU OF CALIFORNIA, LLC

CNU OF COLORADO, LLC

CNU OF DELAWARE, LLC

CNU OF FLORIDA, LLC

CNU OF HAWAII, LLC

CNU OF ILLINOIS, LLC

CNU OF INDIANA, LLC

CNU OF IOWA, LLC

CNU OF LOUISIANA, LLC

CNU OF MAINE, LLC

CNU OF MICHIGAN, LLC

CNU OF MINNESOTA, LLC

CNU OF MISSISSIPPI, LLC

CNU OF MISSOURI, LLC

CNU OF MONTANA, LLC

CNU OF NEVADA, LLC

CNU OF NEW HAMPSHIRE, LLC

 

By:CNU Online Holdings, LLC

Its:Member

 

 

By:  /s/ David Fisher
       Name: David Fisher
       Title: Chief Executive Officer

 






[Signature Page to the Purchase Agreement]

 

--------------------------------------------------------------------------------

 

CNU OF NEW MEXICO, LLC

CNU OF NORTH DAKOTA, LLC

CNU OF OHIO, LLC

CNU OF OKLAHOMA, LLC

CNU OF OREGON, LLC

CNU OF RHODE ISLAND, LLC

CNU OF SOUTH CAROLINA, LLC

CNU OF TENNESSEE, LLC

CNU OF TEXAS, LLC

CNU OF VIRGINIA, LLC

CNU OF WASHINGTON, LLC

CNU OF WISCONSIN, LLC

CNU OF WYOMING, LLC

CNU TECHNOLOGIES OF IOWA, LLC

DOLLARSDIRECT, LLC

ENOVA BRAZIL, LLC

ENOVA INTERNATIONAL GEC, LLC

EURONETCASH, LLC

THE BUSINESS BACKER, LLC

 

By:CNU Online Holdings, LLC

Its:Member

 

 

By:  /s/ David Fisher
       Name: David Fisher
       Title: Chief Executive Officer

 






[Signature Page to the Purchase Agreement]

 

--------------------------------------------------------------------------------

 

NC FINANCIAL SOLUTIONS OF ALABAMA, LLC

NC FINANCIAL SOLUTIONS OF ARIZONA, LLC

NC FINANCIAL SOLUTIONS OF CALIFORNIA, LLC

NC FINANCIAL SOLUTIONS OF DELAWARE, LLC

NC FINANCIAL SOLUTIONS OF GEORGIA, LLC

NC FINANCIAL SOLUTIONS OF IDAHO, LLC

NC FINANCIAL SOLUTIONS OF ILLINOIS, LLC

NC FINANCIAL SOLUTIONS OF INDIANA, LLC

NC FINANCIAL SOLUTIONS OF KANSAS, LLC

NC FINANCIAL SOLUTIONS OF LOUISIANA, LLC

NC FINANCIAL SOLUTIONS OF MARYLAND, LLC

NC FINANCIAL SOLUTIONS OF MISSISSIPPI, LLC

NC FINANCIAL SOLUTIONS OF MISSOURI, LLC

NC FINANCIAL SOLUTIONS OF MONTANA, LLC

NC FINANCIAL SOLUTIONS OF NEVADA, LLC

NC FINANCIAL SOLUTIONS OF NEW HAMPSHIRE, LLC

NC FINANCIAL SOLUTIONS OF NEW JERSEY, LLC

NC FINANCIAL SOLUTIONS OF NEW MEXICO, LLC

NC FINANCIAL SOLUTIONS OF NORTH DAKOTA, LLC

NC FINANCIAL SOLUTIONS OF OHIO, LLC

NC FINANCIAL SOLUTIONS OF OREGON, LLC

NC FINANCIAL SOLUTIONS OF RHODE ISLAND, LLC

NC FINANCIAL SOLUTIONS OF SOUTH CAROLINA, LLC

NC FINANCIAL SOLUTIONS OF SOUTH DAKOTA, LLC

NC FINANCIAL SOLUTIONS OF TENNESSEE, LLC

NC FINANCIAL SOLUTIONS OF TEXAS, LLC

NC FINANCIAL SOLUTIONS OF UTAH, LLC

NC FINANCIAL SOLUTIONS OF VIRGINIA, LLC

NC FINANCIAL SOLUTIONS OF WISCONSIN, LLC

CREDITME, LLC

 

By:NC Financial Solutions, LLC

Its:Member

 

 

By:  /s/ David Fisher
       Name: David Fisher
       Title: Chief Executive Officer

 






[Signature Page to the Purchase Agreement]

 

--------------------------------------------------------------------------------

 

DEBIT PLUS TECHNOLOGIES, LLC

DEBIT PLUS SERVICES, LLC

DEBIT PLUS PAYMENT SOLUTIONS, LLC

 

By:Debit Plus, LLC

Its:Member

 

 

By:  /s/ David Fisher
       Name: David Fisher
       Title: Chief Executive Officer

 

CASHNET CSO OF MARYLAND, LLC

CNU OF ALABAMA, LLC

CNU OF IDAHO, LLC

CNU OF KANSAS, LLC

CNU OF SOUTH DAKOTA, LLC

CNU OF UTAH, LLC

TENNESSEE CNU, LLC

 

By:Headway Capital, LLC

Its:Member

 

 

By:  /s/ David Fisher
       Name: David Fisher
       Title: Chief Executive Officer

 

 

 

 

 

[Signature Page to the Purchase Agreement]

 

--------------------------------------------------------------------------------

 

Accepted and Agreed to:

Credit Suisse Securities (USA) LLC

By:  /s/ Ali R. Mehdi
        Name:  Ali R. Mehdi
        Title:  Managing Director




[Signature Page to the Purchase Agreement]

 

--------------------------------------------------------------------------------

Accepted and Agreed to:

JEFFERIES LLC

By:  /s/ Brenton Greer
        Name:  Brenton Greer
        Title:  Managing Director

 

 

 

 

[Signature Page to the Purchase Agreement]

 

--------------------------------------------------------------------------------

 

SCHEDULE I

INITIAL PURCHASERS

Initial Purchasers

Principal Amount

Credit Suisse Securities (USA) LLC

$243,770,000

Jefferies LLC

$110,916,000

JMP Securities LLC

$12,188,000

William Blair & Company, L.L.C.

$8,126,000

Total

$375,000,000

 

 

--------------------------------------------------------------------------------

 

SCHEDULE II

PRICING SUPPLEMENT

[To come]

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE III

LIST OF SUBSIDIARIES

 

Entity Name

Jurisdiction of Formation

Enova Online Services, Inc.

Delaware

CNU Online Holdings, LLC

Delaware

CashEuroNet UK, LLC

Delaware

CNU of California, LLC

Delaware

CNU of Missouri, LLC

Delaware

CNU of Nevada, LLC

Delaware

CNU of South Carolina, LLC

Delaware

CNU of Texas, LLC

Delaware

CNU of Wisconsin, LLC

Delaware

Enova Finance 5, LLC

Delaware

EFR 2016-1

Delaware

Headway Capital, LLC

Delaware

CashNet CSO of Maryland, LLC

Delaware

CNU of Alabama, LLC

Delaware

CNU of Kansas, LLC

Delaware

Tennessee CNU, LLC

Delaware

NC Financial Solutions, LLC

Delaware

NC Financial Solutions of California, LLC

Delaware

NC Financial Solutions of Virginia, LLC

Utah

Ohio Consumer Financial Solutions, LLC

Delaware

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE IV

LOCAL COUNSEL

 

Parr Brown Gee & Loveless

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF CERTIFICATE OF THE
PRINCIPAL ACCOUNTING OFFICER

 

[•], 2018

 

This certificate is being delivered in connection with the Purchase Agreement
dated as of the date hereof, among Enova International, Inc., a Delaware
corporation (the “Company”), each of the Guarantors named therein and the
several initial purchasers (collectively, the “Initial Purchasers”) named
therein (the “Purchase Agreement”).

Pursuant to Section 7((g)(iv)) of the Purchase Agreement, I, Steven E.
Cunningham, Chief Financial Officer, Executive Vice President, Principal
Accounting Officer and Treasurer of the Company, have been asked to deliver this
certificate to the Initial Purchasers and, based on my examination of the
Company’s financial and accounting records and schedules undertaken by myself
and members of my staff who are responsible for the Company’s financial and
accounting matters and my participation in the financial and accounting affairs
of the Company, I hereby certify to my knowledge and on behalf of the Company
(and not in my individual capacity) that:

 

1.

I or members of my staff who are responsible for the Company’s financial and
accounting matters have carried out procedures designed to provide reasonable
assurance as to the accuracy of the circled information contained in Exhibit A
hereto from the [Preliminary][Final] Offering Memorandum dated [•], 2018
for  the Company’s Senior Notes due 2025 (the “[Preliminary][Final] Offering
Memorandum”).

 

2.

I have supervised the preparation of the numbers identified on the pages
attached hereto as Exhibit A included in the [Preliminary][Final] Offering
Memorandum and hereby confirm that such amounts were derived from the accounting
records of the Company and its subsidiaries, and that such information is
accurate and correct in all material respects and there is no reason to believe
any modification should be made to such information.

This certificate is to assist the Initial Purchasers in conducting and
documenting their investigation of the affairs of the Company in connection with
the offering of the securities pursuant to the Purchase Agreement.  This
certificate may be relied upon by the Initial Purchasers for this
purpose.  Without the written consent of the Company: (i) no person other than
the Initial Purchasers may rely on this certificate for any purpose; (ii) this
certificate may not be cited or quoted in any financial statement, prospectus,
private placement memorandum or other similar document; (iii) this certificate
may not be cited or quoted in any other document or communication which might
encourage reliance upon this certificate by any person for any purpose excluded
by the restrictions in this paragraph; and (iv) copies of this certificate may
not be furnished to anyone for purposes of encouraging such reliance.

 

[signature page follows]

F-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have hereunto signed my name on this certificate as of the
date first written above.

By:

 

 

Name:Steven E. Cunningham

Title:Chief Financial Officer,  Executive Vice President, Principal Accounting
Officer and Treasurer

 

 